Citation Nr: 0004570	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  96-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to May 
1947 and from May 1948 to October 1956.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  This matter was remanded to the RO by the Board in 
October 1997.   


FINDINGS OF FACT

1.  The veteran's only service-connected disability is post-
traumatic stress disorder (PTSD) with a history of conversion 
reaction, which is rated as 50 percent disabling.    

2.  The medical and other evidence or record indicates that 
the veteran's service-connected PTSD is principally 
manifested by nightmares, intrusive thoughts, chronic sleep 
impairment, and mild to moderate impairment in occupational 
and social functioning.  

3.  The veteran has a high school degree and has completed 2 
years of college; he reported that he last worked full-time 
as a store manager from July 1982 to December 1982 and he 
worked as a chaplain in 1998 and 1999.     

4.  There is no evidence demonstrating that the veteran has 
experienced frequent periods of hospitalization or marked 
interference with employment due to his service-connected 
disability.

5.  The veteran is not unemployable solely because of his 
service-connected disability.  
CONCLUSION OF LAW

The criteria for the award of a total rating for compensation 
based upon individual unemployability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.15, 4.16, 4.130, Diagnostic Code 9411 (1999); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a total rating based on individual 
unemployability due to his service-connected PTSD.

In the interest of clarity, the factual background of this 
case will be reviewed.  The pertinent law and regulations 
will be described.  The issue on appeal will then be analyzed 
and a decision rendered. 

Factual Background

In a March 1957 rating decision, service connection was 
established for conversion reaction.  A 10 percent disability 
evaluation was assigned effective October 5, 1956.  In a 
March 1984 rating decision, a 50 percent evaluation was 
assigned, effective August 2, 1983.  A July 1988 rating 
decision established service connection for PTSD.  This 
disorder was included with the service-connected conversion 
reaction.  A 50 percent evaluation was assigned.  

A VA psychiatric examination was completed on a fee basis in 
December 1983.  The veteran reported that he recently had to 
close his own business in the timber industry due to poor 
economic conditions "and also by his physical inability to 
sustain work."  Diagnoses included dysthymic disorder, 
secondary to the veteran's economic circumstances; 
generalized anxiety disorder; and paranoid personality.

VA hospitalization records dated from March 5, 1992 to April 
2, 1992 reflect diagnoses of major depression, observation 
for dysthymia, cyclothymia, bipolar type 2, and PTSD by 
history.  It was noted that the veteran felt frustrated 
because in 1983, degenerative disease of the lumbar spine 
caused him to retire and he had been unemployed since.  

In September 1995, the veteran filed a claim for a total 
rating based upon individual unemployability due to service-
connected disabilities.  He indicated that his service-
connected PTSD prevented him from securing or following 
substantially gainful occupation.  He reported that his 
disability affected his full-time employment in December 
1982.  The veteran reported that from July 1982 to December 
1982, he worked as a store manager.  He worked 40 hours a 
week and lost 6 days due to illness.  The veteran stated that 
he worked as a cashier from April 1982 to January 1982; he 
worked 48 hours a week.  He indicated that he lost 15 days 
due to illness.  The veteran reported that he worked in light 
construction from June 1977 to November 1981.  He stated that 
he tried to obtain employment in August 1984; he had applied 
for a cashier position.  The veteran indicated that he had 
two years of college.  He stated that his PTSD caused him not 
to be able to deal with the pressures of the job.  He 
indicated that the strain caused him to become very nervous 
which affected his sleep and performance at work.  The 
veteran reported that he was not receiving disability or 
retirement benefits. 

The veteran submitted copies of his medication prescriptions 
in support of his claim.  The prescriptions indicated that 
the veteran was taking methocarbamol, diazepam, and 
propoxyphene.  It was noted that these medication may cause 
drowsiness and that the veteran must use caution when driving 
or operating dangerous machinery.  

In a November 1995 statement, the veteran indicated that he 
had been disabled since 1982 due to his service-connected 
PTSD and his "nerves".  He stated that since 1982, he has 
been on medication that precluded him from working.  He 
indicated that his medication precluded him from driving or 
operating heavy machinery and the medication caused 
dizziness.    

In October 1997, the Board remanded this matter to the RO for 
additional development.  In particular, the RO was to contact 
the veteran and obtain information concerning recent 
treatment he had received for his service-connected 
disability.  The veteran was also to be scheduled for a VA 
examination to evaluate his service-connected PTSD.

The record indicates that the veteran failed to respond to 
the RO's inquiry concerning treatment of PTSD.

A May 1998 VA examination report indicates that the veteran 
had recurrent and intrusive distressing recollections of a 
motor vehicle accident in service.  He made efforts to avoid 
activities and situations that aroused recollections of this 
incident.  The veteran reported that he had feelings of 
detachment or estrangement from others, and chronic 
difficulty falling and staying asleep.  The veteran reported 
that he had worked a number of jobs since service.  He 
indicated that he last worked in 1976 and that he stopped 
working due to PTSD.  He reported that he worked for the 
National Park Service and supervised 78 people.  He stated 
that he was not fired but he was burned out.  The examiner 
noted that the veteran was currently under a lot of stress 
due to his spouse's death two weeks prior.  The veteran was 
taking Diazepam.  

Mental status examination revealed that the veteran did not 
have impairment of thought process or communication.  He had 
no delusions, hallucinations, inappropriate behavior, or 
suicidal or homicidal thoughts.  The veteran was able to 
maintain his personal hygiene and other activities of daily 
living.  He was alert and oriented to time, place and person.  
He had no memory loss or impairment.  He had no obsessive or 
ritualistic behavior.  His speech was regular rate, rhythmic, 
and coherent.  The veteran had no panic attacks.  He 
described his mood as depressed and nervous.  His affect was 
consistent with his mood.  He had no impaired impulse 
control.  He had chronic difficulty sleeping.  The examiner 
indicated that the veteran was competent to handle his 
benefit payments.  The Axis I diagnosis was PTSD.  The 
examiner concluded that the veteran had mild occupational 
dysfunction due to his PTSD.  It was noted that the veteran 
had mild economic problems.  The examiner noted that the 
veteran was working as a chaplain and he had some support 
there.  The veteran's Global Assessment of Functioning (GAF) 
score was 70, which reflected mild symptoms and some 
difficulty in social functioning and mild difficulty in 
occupational functioning due to his PTSD.   It was noted that 
the veteran had a limited social support system and he had 
gained his primary support from his spouse, who had died less 
than two weeks prior. 

A June 1999 VA examination report indicates that the veteran 
had a long history of PTSD.  It was noted that the veteran 
had experienced the death of his spouse within the past year.  
The veteran reported having nightmares two times a week.  He 
had social isolation, increased irritability, depressed mood, 
and significant depression.  He was tearful frequently.  The 
veteran had a great deal of difficulty sleeping without the 
use of medications.  His appetite was good and his energy was 
low.  Memory and concentration were becoming increasingly 
difficult.  The veteran indicated that his frustration 
tolerance was poor and he was more irritable with people.  He 
had anhedonia and feelings of guilt surrounding his spouse's 
death.  The veteran felt hopeless about the future and was 
looking forward to passing away.  He had frequent thoughts of 
death, but denied any intent or plan to kill himself.  It was 
noted that the veteran had been hospitalized multiple times 
in the past for his psychiatric disorder and he has had 
suicidal gestures in the past.  He was currently followed at 
the VA outpatient clinic.  His psychiatric medications 
included Selexa, Serax, and Trazodone.  The examination 
report indicated that the veteran had a four year college 
degree.  The veteran was gainfully employed after service 
until 1976, when he entered semi-retirement.  He has a 
history of working as a minister and he currently served as a 
chaplain for two service department organizations.  

Examination revealed good hygiene and grooming.  Mood was 
depressed.  Affect was congruently tearful.  Speech was 
normal in rate, tone, and volume.  Thought process was linear 
and goal-directed, with occasional tangentially.  The veteran 
denied auditory or visual hallucinations.  There was no 
evidence of delusional thinking.  The veteran has passive 
suicidal ideation without intent or plan.  He denied 
homicidal ideation.  Insight and judgment were fair.  The 
examiner's assessment was that the veteran had a long history 
of PTSD and he had suffered the loss of his spouse 
approximately a year ago and he has not adequately grieved or 
come to terms with this loss.  It was noted that the 
veteran's PTSD had not significantly changed over the past 
year.  The veteran continued to have nightmares and intrusive 
memories, but his major difficulty appeared to be his 
depressed mood related to the loss of his spouse.  The Axis I 
diagnosis was PTSD; major depressive disorder, recurrent, 
moderate; and alcohol abuse in remission.  The veteran's GAF 
score for his PTSD was 55.  The veteran's GAF score for his 
major depressive disorder was 40.  His GAF score for his 
avoidant personality disorder was 60.  The veteran appeared 
to have the capacity to handle his own funds.   

In a July 1999 rating decision, the RO evaluated the service-
connected PTSD under the revised rating criteria for mental 
disorders, and continued the 50 percent disability evaluation 
for the PTSD.  


Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability ratings - PTSD

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the Rating Schedule, 38 C.F.R. Part 
4, was amended with regard to rating mental disorders 
including PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified 
at 38 C.F.R. § 4.130).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  


Before November 7, 1996, the Rating Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


On and after November 7, 1996, the Rating Schedule reads as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Codes 9411 (1999).  

Total ratings based on individual unemployability

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (1999).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 
4.15 (1998).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a). 
"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1999).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (1999).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability. 38 C.F.R. § 
4.15 (1999). 

Entitlement to a total rating due to individual 
unemployability must be established solely on the basis of 
impairment from service-connected disabilities and not based 
on nonservice-connected disabilities or advancing age.  38 
C.F.R. § 4.19 (1999); Hodges v. Brown, 5 Vet. App. 375, 378-
379 (1993).  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  And, 
although a high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment, 
the question remains whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991). 

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

Analysis

The veteran asserts that his service-connected PTSD prevents 
him from securing or following a substantially gainful 
occupation.  He contends that the medication that he takes 
for the PTSD precludes him from working.  Review of the 
record reveals that the veteran's only service-connected 
disability is PTSD.  A 50 percent disability evaluation is 
currently assigned to the PTSD.  

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The veteran's has 
contended that he is precluded from gainful employment due to 
disabilities.  Cf. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

This matter was remanded to the RO in October 1997 so that 
the veteran could be afforded the opportunity to identify 
relevant medical evidence which had not been associated with 
the claim folder.  The veteran was also to be scheduled for a 
VA psychiatric examination.  The veteran was afforded VA 
examinations in May 1998 and June 1999.  

In a December 1997 letter, the RO requested the veteran to 
identify the health care providers who have treated him for 
the PTSD.  The RO also requested the veteran to complete 
releases, so that the RO would be able to obtain the records 
identified by the veteran.  The veteran did not respond to 
the December 1997 letter.  

The veteran's failure to identify health care providers and 
provide the RO with authorization for release for such 
treatment records effectively limits the RO's ability to 
obtain and consider such records in connection with the 
veteran's claim.  With this in mind, the Board notes that the 
VA's duty to assist the veteran in developing the facts and 
evidence pertinent to his claim is not a one-way street, 
meaning that he cannot sit by when requested to submit 
evidence or report for examination.  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

For the reasons expressed above, the Board is satisfied that 
all relevant facts have been properly developed and the RO 
complied with the directives in the remand, to the extent 
possible.  No further assistance is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Discussion

i.  Evaluation of service-connected PTSD

In essence, in order to evaluate the veteran's claim of 
entitlement to a total rating, the Board must evaluate the 
severity of his only service-connected disability, PTSD.

As noted above, effective November 7, 1996, during the 
pendency of this appeal, the Rating Schedule, 38 C.F.R. Part 
4, was amended with regard to rating mental disorders 
including PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified 
at 38 C.F.R. § 4.130).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  

In October 1997, the Board remanded this claim so the RO 
could evaluate the veteran's PTSD under both the former and 
revised rating criteria.  The record reflects that the RO 
evaluated the veteran's PTSD under both the former and the 
revised regulations.  The RO provided the veteran notice of 
the revised regulations in a July 1999 rating decision.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).

The Board finds that the preponderance of the evidence is 
against the assignment of a disability evaluation in excess 
of 50 percent for the PTSD under the former rating criteria.  
There is no medical evidence that the PTSD causes severe 
impairment in the veteran's ability to establish and maintain 
effective or favorable relationships or severe impairment in 
the ability to obtain or retain employment.  There is no 
medical evidence which demonstrates that the PTSD causes 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior or causes a demonstrable inability to obtain 
or retain employment.  

The medical evidence of record establishes that the veteran 
has mild to moderate impairment due to the service-connected 
PTSD.  The May 1998 VA examination report indicates that the 
veteran's GAF score due to PTSD, alone, was 70, which 
reflected mild symptoms and some difficulty in social 
functioning and mild difficulty in occupational functioning 
due to his PTSD.  See Carpenter, supra.
The June 1999 VA examination report indicates that the 
veteran's GAF score due to the PTSD was 55, which is 
indicative of moderate symptoms.  Although there can be no 
doubt that the veteran's PTSD symptoms cause some impairment, 
there is no evidence that such impairment is of such severity 
as to warrant the assignment of a 70 percent or higher rating 
under the former rating criteria.

The Board also finds that the preponderance of the evidence 
is against a rating in excess of 50 percent under the revised 
criteria.  The Board recognizes that there is medical 
evidence of record indicating that the veteran has nightmares 
and intrusive thoughts due to the PTSD.  He also had chronic 
sleep impairment, social isolation, and feelings of 
detachment or estrangement from others.  As discussed above, 
the May 1998 VA examination report indicates that the 
veteran's GAF score was 70, which reflected mild symptoms, 
some difficulty in social functioning, and mild difficulty in 
occupational functioning.  The June 1999 VA examination 
report indicates that the veteran had a GAF score of 55, 
which reflects moderate impairment.  

The medical evidence of record does not, however, establish 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.  There is no medical 
evidence of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  

The Board further notes that the evidence of record 
establishes that the veteran currently has a non service-
connected major depressive disorder, with a GAF score 40, 
which reflects serious symptoms or serious occupational or 
social functioning.  The June 1999 VA examination report 
indicates that the veteran's depressed mood was related to 
the loss of his spouse.  In addition, the veteran has a 
diagnosed personality disorder which is not service 
connection.  See 38 C.F.R. § 3.303, 4.9 [congenital or 
developmental defects such as personality disorders are not 
diseases or injuries within the meaning of the applicable 
legislation pertaining to the award of VA benefits].  

In summary, the Board finds that the preponderance of the 
evidence is against a rating in excess of 50 percent under 
both the former and revised criteria for Diagnostic Code 
9411.    

ii.  Evaluation of claim for total rating

In this case, as noted above, the veteran's only service-
connected disability is PTSD which is 50 percent disabling.  
Thus, he does not meet the percentage rating standards for 
individual unemployability benefits under 38 C.F.R. § 
4.16(a). 

However, under 38 C.F.R. § 4.16(b), consideration to such 
benefits on an extraschedular basis may be given.  The 
question is whether his service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

38 C.F.R. § 4.16(b) states that rating boards should submit 
to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board, in accordance with 38 
C.F.R. § 4.16(b), will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
education and vocational attainment and all other factors 
having a bearing on the issue.  An extraschedular evaluation 
may be approved provided the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization.  See 38 C.F.R. § 3.321(b)(1) 
(1999).  

The RO determined that the 50 percent evaluation adequately 
compensated the veteran for his impairment due to PTSD, and 
the RO did not submit the veteran's case submission to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  The Board finds that the RO's 
failure to submit the case to the Director of the 
Compensation and Pension Service for extraschedular 
consideration is reasonable because there are no exceptional 
factors or circumstances associated with the veteran's 
disablement.  

The evidence of record establishes that veteran has a high 
school degree and two years of college education.  The record 
further shows that the veteran was substantially and 
gainfully employed from service separation until 1976.  He 
retired from the park service in 1976.  The veteran last 
worked full-time as a store a manager from July 1982 to 
December 1982.  The evidence shows that the veteran stopped 
working in 1983 due to a nonservice-connected back disorder.  
More recently, in 1998 and 1999, the veteran worked as a 
chaplain for two service organizations.  

The veteran contends that his PTSD precludes him from 
engaging in substantially gainful employment.  After 
reviewing the record, the Board finds that the preponderance 
of the evidence is against this claim.  As discussed in 
detail above, the medical evidence of record establishes that 
the service-connected PTSD causes mild to moderate social and 
occupational impairment.  The May 1998 VA examination report 
indicates that the veteran's GAF score was 70, which reflects 
mild symptoms and some difficulty in social or occupational 
functioning, but generally functioning pretty well.  The June 
1999 VA psychiatric examination report indicates that the 
veteran's GAF score for the PTSD was 55, which reflects more 
moderate symptoms or moderate difficulty in social or 
occupational functioning.   

The veteran asserts that the side effects from his medication 
for the PTSD preclude him from working.  However, he has not 
submitted any medical evidence which establishes that he 
currently has side effects from the medication.  The veteran 
has submitted copies of his prescription which indicate that 
the medication may cause drowsiness.  However, the veteran 
has not submitted any medical evidence which establishes that 
he actually does experience any such side effect.  With 
respect to his own statements, as a lay person he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a medical diagnosis or an opinion concerning etiology.  See 
Espiritu v Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the statements of the veteran on this subject do 
not constitute competent medical evidence.

The veteran has at times contended that he stopped working 
due to his service-connected PRSD.  See, for example, the 
September 1995 and May 1998 examination reports.  However, in 
an earlier VA hospital report, in 1992, he reported being 
unemployed since 1983, when he retired due to degenerative 
disease of the lumbar spine.  This is consistent with a more 
contemporaneous medical record, the December 1983 VA 
psychiatric examination report, in which the veteran 
indicated that he was unable to work due to physical 
disability.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein.  To the extent 
that that it must choose, the Board places greater weight on 
the earlier medical reports, in which he indicated that he 
could not work due to physical problems, since such reports 
are closer in time to the actual event in 1982.

The evidence of record does not reflect any factor which 
takes the veteran outside of the norm.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  There is no evidence showing 
that the veteran's service-connected PTSD markedly interferes 
with his ability to be employed other than that contemplated 
within the schedular standards.  There is no evidence of 
record showing that the veteran's service-connected 
disability presents an unusual or exceptional disability 
picture or require frequent periods of hospitalization.  
Review of the record reveals that the veteran was last 
hospitalized for his psychiatric disorders in 1992.  Thus, 
the Board concludes that the veteran is ineligible for an 
extraschedular consideration of these service-connected 
disabilities in accordance with 38 C.F.R. § 4.16(b). 

In sum, for the reasons and bases stated above, the Board has 
concluded that the preponderance of the evidence supports the 
conclusion that the veteran's service-connected PTSD does not 
prevent him from securing and following substantially gainful 
employment, and therefore, his claim of entitlement to a 
total rating is denied.


ORDER

Entitlement to a total disability rating based upon 
individual unemployability is denied.   




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF 
scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).  


